Citation Nr: 1518907	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  09-26 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to October 1988, from January 1991 to June 1991, and from May 2006 to September 2007, including a period of service in Kuwait/Iraq from August 2006 to August 2007.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.    

In October 2012, the Board remanded the Veteran's claim for further development.  After the directed development had been completed, the Board denied the Veteran's claim in an August 2014 decision.  The Veteran appealed the August 2014 decision to the United States Court of Appeals for Veterans Claims (Court), and in a Joint Motion for Remand (JMR), dated in February 2015, the Court vacated the Board's August 2014 decision and remanded the claim to the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the January 2013 examiner provided the following opinion, in pertinent part, related to the Veteran's claim for service connection for obstructive sleep apnea (OSA):

He likely has had OSA [for] several years attributed to weight gain.  Based on lay statements, it certainly existed prior to last deployment based on the symptoms observed by others.  His body habitus and weight gain over the years would have led to OSA. Symptoms described on post deployment questionnaire in 2008 certainly could be attributed to sleep apnea.  However, lay statements pre-date the condition as being present prior to deployment.

In the examiner's addendum, he stated that he believed that the Veteran's "postdeployment questionnaire in 2008 suggested symptoms of OSA. However, if the condition was present several years prior as witnessed by his friends, it would be expected that symptoms described in 2008 were a continuance from a long preexisting condition." While the examiner opined that the Veteran's condition at least as likely as not pre-dated his most recent period of active duty, the examiner did not discuss whether the Veteran's condition was aggravated by his most recent period of active service.  

Generally, a Veteran is presumed in sound condition except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service.  38 U.S.C.A. § 1111 (West 2014); Horn v. Shinseki, 25 Vet. App. 231, 235 (2012); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), it was clarified that the presumption applies when a Veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders." 38 U.S.C. § 1111.  Plainly, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Here, the evidence does not indicate that the Veteran had been examined prior to his most recent period of active service.  The Veteran's most recent examination of record prior to his May 2006 to September 2007 period of active service was a May 2005 retention examination.  As the evidence does not indicate that the Veteran was examined prior to this period active service, the presumption of soundness does not apply for this period of service.  

However, a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014); Green v. Derwinski, 1 Vet. App. 320 (1991).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition.  

Accordingly, a new examination should be afforded to determine whether the Veteran's obstructive sleep apnea underwent an increase in-service and if such an increase was due to the natural progress of the disease.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination to the nature and etiology of his obstructive sleep apnea.  The examiner should provide opinions as to the following:

a. Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's obstructive sleep apnea pre-existed his most recent period of active service?

b. If the examiner opines that the Veteran's obstructive sleep apnea pre-existed his most recent period of active service, they must provide an opinion whether the Veteran's condition (at least as likely as not) underwent an increase during this period of active service.  

The examiner is asked to specifically discuss the Veteran's statements that he felt that his symptoms worsened during the most recent period of active service. 

c. Further, if the Veteran's condition did undergo an increase, the examiner is asked to opine if this increase was "clearly and unmistakably" due to the natural progress of the disease. 

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  

2. The AOJ should then take any additional development action it deems proper.  When the requested development has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

